Citation Nr: 0330759	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  00-21 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vertigo, to 
include as secondary to service-connected bilateral hearing 
loss.

2.  Entitlement to service connection for chronic allergies, 
to include as secondary to service in the Persian Gulf War.

3.  Entitlement to an increased evaluation for anxiety 
neurosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On October 22, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Obtain the veteran's medical records 
from the VA Medical Center in San Juan, 
Puerto Rico; VA outpatient and mental 
hygiene clinics in Ponce, Puerto Rico; 
and the Rio Piedras Vet Center, for any 
treatment for psychiatric disability, 
vertigo, and chronic allergies during 
the period of July 1998 to the present.  
Request hospital summaries and 
outpatient treatment records.  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: An ear, nose and throat 
(ENT) examination to determine the 
nature and extent of any vertigo or 
chronic allergies found to be present.  
The ENT examiner is requested to render 
an opinion as to whether it is at least 
as likely as not that any vertigo found 
to be present was caused or chronically 
worsened by the veteran's service-
connected bilateral hearing loss.  The 
examiner is also requested to render an 
opinion as to whether it is at least as 
likely as not that any current allergies 
are in fact chronic, or whether they are 
seasonal or subside on the absence or 
removal of the allergen.  If any current 
allergies are chronic, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that they were acquired as result of the 
veteran's service in the Persian Gulf 
War from January 11 to April 14, 1991.  
Send the claims folder to the examiner 
for review.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: A psychiatric examination 
to determine the current severity of his 
service-connected anxiety neurosis.  Any 
indicated psychological testing should 
be performed and all current findings 
should be described in detail.  The 
examiner is requested to render a 
multiaxial diagnosis in accordance with 
DSM IV, including a Global Assessment of 
Functioning Score on Axis V, and to 
comment on the effect of the service-
connected psychiatric symptoms on the 
veteran's occupational and social 
adaptability.  Send the claims folder to 
the examiner for review.  

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





